Citation Nr: 9935145	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-19 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for coronary artery 
disease (claimed as a systolic murmur).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1942 to May 1963.

In February 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island denied the 
veteran's petition to reopen his claim, finding that he had 
not submitted new and material evidence.  The veteran timely 
appealed this rating decision to the Board of Veterans' 
Appeals (Board).  The veteran's appeal is now before the 
Board for resolution.


FINDINGS OF FACT

1.  In an April 1987 rating decision, the RO denied the 
veteran's original claim of service connection for heart 
disease; the veteran was advised of his appellate rights but 
failed to file a timely appeal.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the April 
1987 decision denying service connection for heart disease.


CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the veteran's claim of service connection for 
heart disease.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  Evans v. Brown, 
9 Vet. App. 273 (1996).  There is, however, no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In December 1986, the veteran filed a claim of service 
connection for heart disease.  In April 1987, the RO issued a 
rating decision, which denied the veteran's claim for that 
disorder.  The veteran received notice of the decision as 
well as his appellate rights; however, he failed to file a 
Notice of Disagreement.  As the veteran did not file a Notice 
of Disagreement within one year of the notice of the April 
1987 decision, the decision became final.

The veteran's May 1963 retirement physical reflected the 
diagnosis of a grade one soft apical systolic murmur, that 
was noted as functional.  The veteran's blood pressure was 
140/88, and his EKG was normal.  During the January 1987 VA 
examination, the veteran's blood pressure was observed to be 
within normal limits.  The presence of a systolic ejection 
murmur was noted.  The examiner diagnosed the veteran as 
having mild systolic hypertension. 

The evidence submitted subsequent to the April 1987 rating 
decision includes VA medical evidence and statements of the 
veteran.

In May 1997, the RO associated the veteran's VA outpatient 
treatment records from February 1987 to May 1997.  These show 
that he was seen on an outpatient basis for a variety of 
medical conditions unrelated to his claim for coronary artery 
disease, heart disease or for a systolic murmur.  Among the 
recurrent conditions treated were right knee swelling, 
bursitis and kidney stones.  These records also reflect 
treatment of coronary artery disease (CAD).  A June 1991 
entry contained a notation recommending cardiac 
catheterization.  The same recommendation was given to the 
veteran in July 1991, but the entry notes that the veteran 
refused this treatment, indicating only that he would "think 
about it."  

An August 1991 entry notes the veteran's contention that he 
underwent cardiac catheterization at Massachusetts General 
Hospital (MGH), and that he had a future appointment to see a 
cardiologist.  A November 1991 examination again noted that 
the veteran had undergone cardiac catheterization at MGH, and 
that the results would follow.  A December 1992 examination 
record again references the cardiac procedure at MGH, but 
does not indicate the results.  A May 1993 examination notes 
the presence of CAD, notes that the veteran's hypertension 
was well controlled and that the veteran was to be 
rescheduled for a echocardiogram.  

A May 1993 examination notes the presence of CAD and that the 
veteran preferred to take additional dietary measures to 
control this condition before being prescribed medication for 
treatment.  An additional May 1993 examination notes the 
veteran's CAD to be asymptomatic.  A September 1993 
examination indicated that the veteran's hypertension was 
well controlled with medication, and that his CAD was 
asymptomatic.  A December 1993 examination diagnosed the 
veteran with "mild arteriosclerosis."

A January 1994 examination report indicated that the 
veteran's CAD was "stable."  A March 1994 cardiac 
examination revealed that the veteran was "doing well."  A 
May 1994 cardiac examination report indicated that the 
veteran claimed that he was complying with his medications 
and that he felt well.  A September 1994 cardiac examination 
notes the veteran's complaints of shortness of breath.  His 
hypertension remained well controlled, and he was scheduled 
for an EKG.  Another examination that same month showed that 
the veteran's CAD was "well controlled."  A January 1995 
examination again revealed mild arteriosclerosis and that the 
veteran's CAD was asymptomatic.  A March 1995 examination 
report shows a diagnosis of questionable CAD of questionable 
etiology.  A September 1995 examination notes the veteran's 
CAD to be stable.

A January 1996 examination report noted an increase in the 
veteran's systolic pressure, and indicated the continuance of 
the prescribed medications.  The veteran's CAD was observed 
to be stable and asymptomatic.  The continuation of current 
medications was recommended.  A March 1996 examination report 
indicated that the veteran's CAD was stable.  May, August and 
December 1996 examination reports also showed the veteran's 
CAD to be stable and asymptomatic. 

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the April 1987 rating decision.  At the 
time of the April 1987 rating decision, it was determined 
that there was no medical evidence of heart disease.  Now, 
although the diagnoses vary among the medical evidence, there 
is evidence that the veteran suffers from heart disease.  
Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for heart 
disease.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for heart disease, the appeal is 
allowed to this extent, subject to further action as 
discussed hereinbelow.


REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

As noted hereinabove, the veteran has submitted evidence of 
current disability.  He must, however, provide competent 
evidence of a nexus between his current disability and his 
period of service.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that he has heart disease due to his 
period of service.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection has been submitted.  If it is 
determined that the claim is well 
grounded, then the RO should undertake a 
de novo review of the claim based on the 
evidentiary record in its entirety.  All 
indicated development should be 
undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________
JAMES L. MARCH
Acting Member, Board of Veterans' Appeals


 

